Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing E XHIBIT PAST PRESIDENT OF FORD CREDIT JOINS LITHIA MOTORS BOARD OF DIRECTORS MEDFORD, OR. July 14th, 2008 (Business Wire) - Lithia Motors (NYSE:LAD) today announced the appointment of A.J. Wagner to its Board of Directors. Mr. Wagner comes to the Company as the former President of Ford Motor Credit Company North America and a Vice-President of Ford Motor Company from 2003 - 2006. Prior to that, Mr. Wagner worked his way up through the Ford Motor organization over a career that spans back to 1973. Included in that tenure is a four-year period in Marketing & Sales for Ford Motor Company. He received his M.B.A. from the University of Detroit, and a B.S in Finance, summa cum laude, from the University of Wisconsin. Several community awards have been bestowed upon Mr.
